Exhibit 10.3.8

AMENDMENT NO. 8

TO THE

UNIFIED WESTERN GROCERS, INC.

SHELTERED SAVINGS PLAN

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of September 29, 2007, as follows:

1. Section 1.2 of the Plan is hereby amended by adding two new definitions of
“AGI Acquisition” and “Former AGI Employee” to read as follows:

“‘AGI Acquisition’ shall mean the acquisition of Associated Grocers, Inc. by the
Company.”

“‘Former AGI Employee’ shall mean any Employee whose employment with Associated
Grocers, Inc. terminated immediately prior to the closing of the AGI
Acquisition, and who immediately after such closing accepted and commenced
employment with the Company.”

2. Section 3.4(b) of the Plan is hereby amended in its entirety to read as
follows:

“(b) Rollover Contributions. Effective as of July 1, 1998, a Participant may
make a Rollover Contribution to the Plan or a trustee-to-trustee transfer
described in Code Section 401(a)(31), provided that any asset so contributed or
transferred is acceptable to the Committee and the Trustee. Notwithstanding the
foregoing, a Former AGI Employee may make a Rollover Contribution to the Plan in
accordance with this Section 3.4(b) whether or not he or she is then a
Participant, provided that (i) any asset (including a loan note) so contributed
or transferred is acceptable to the Committee and the Trustee, and (ii) such
Rollover Contribution is completed within 31 days of the AGI Acquisition.”

* * * * *

The Company has caused this Amendment No. 8 to be signed on the date indicated
below, to be effective as indicated above.

 

    “Company”     UNIFIED WESTERN GROCERS, INC. Dated: September 26, 2007    
By:   /s/ Robert M. Ling Jr.         Its: Executive Vice President & General
Counsel